Citation Nr: 1542469	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status-post partial gastrectomy, peptic ulcer disease.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from May 1975 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran has indicated that his service-connected status-post partial gastrectomy, peptic ulcer disease has either caused substantial interference with his employment, or that he has had to quit working as a result thereof.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2013 Substantive Appeal (VA Form 9) the Veteran requested that he be afforded a videoconference hearing before the Board.  He was scheduled for a hearing to occur on July 27, 2015.  However, on that same day, the Veteran apparently called the RO to inform it that he would be unable to attend the hearing, and requested that it be rescheduled.  He has not been afforded such a hearing.  Accordingly, the claim is remanded to afford the Veteran such a hearing.  38 C.F.R. §§ 20.703, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity at the Jackson, MS RO. Notice in this regard should be sent to the Veteran as required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




